         Case 2:19-cv-12161-WBV-DMD Document 71 Filed 04/06/21 Page 1 of 4




MINUTE ENTRY
VITTER, J.
April 6, 2021
JS10:49

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


ANN TILLMAN                                                     CIVIL ACTION
VERSUS                                                          NO. 19-12161
WALMART, INC.                                                   SECTION D (3)


                     TRIAL PREPARATIONS AND PROCEDURES
          On April 6, 2021, the Court held a final pretrial conference with counsel for the

parties in this matter.

          PRESENT:

          Eric Landry, Loretta Hoskins, Brent Frederick, Olga Fofanova
          Counsel for Plaintiff, Ann Tillman

          Roy Beard, Peter Sinnott Martin
          Counsel for Defendant, Wal-Mart, Inc.


          IT IS HEREBY ORDERED that the proposed Pretrial Order                       1   is

APPROVED and ADOPTED in its entirety, except where contradicted by this

Order.

          IT IS FURTHER ORDERED:

          1. Trial of this matter was set for March 29, 2021. General Order No. 21-11

              of the Eastern District of Louisiana continued all civil jury trials through




1   R. Doc. 68.
Case 2:19-cv-12161-WBV-DMD Document 71 Filed 04/06/21 Page 2 of 4




    May 1, 2021. Accordingly, the Court has continued trial in this matter. Jury

    trial of this matter shall commence at 9:00 a.m. on September 7, 2021.

    Estimated length of trial is four (4) days. Counsel shall attend a conference

    with the Court at 8:30 a.m. to resolve any issues that need to be addressed

    before trial begins. There will be eight jurors selected. Each trial day

    after the first will begin at either 8:30 a.m. or 9:00 a.m., depending upon

    the preference of the jury (counsel present in court 30 minutes prior), and

    will conclude at approximately 5:00 p.m.

 2. Any objections to exhibits shall be listed in one Motion in Limine, which

    must be filed on or before August 23, 2021. The non-moving party has

    through August 27, 2021, to file a Response in Opposition. There shall be

    no replies. The Motion in Limine shall be submitted as of August 27, 2021

    notwithstanding this Section’s set submission dates. Exhibits to which

    there are no objections shall be entered into evidence at the beginning of

    trial. Counsel are to confer to narrow and resolve objections noted in the

    Pretrial Order with an eye towards streamlining the case before filing the

    Motion in Limine.

 3. On or before August 23, 2021, ten working days before the trial date:

       i.   The parties shall exchange and file an electronic copy of their

            witness lists, indicating those witnesses they intend to call at trial in

            their cases in chief (will call witnesses). Such witnesses shall be

            made available for use by all parties by the party who lists the
Case 2:19-cv-12161-WBV-DMD Document 71 Filed 04/06/21 Page 3 of 4




         witness. Any witness not listed thereon shall not be permitted

         to testify, except for rebuttal witnesses. Counsel shall comply

         with the Court’s previous orders regarding identification of

         witnesses.

      ii. Counsel shall file an electronic copy of joint special voir dire, joint

         special jury interrogatories, joint jury charges, and a joint verdict

         form. References to the Fifth Circuit Pattern instructions should be

         by number only when submitting joint jury charges.

         All joint submissions should be formatted with footnotes indicating

         objections, as discussed in the pretrial conference.

      iii. Counsel shall confer and electronically file a joint statement of the

         case to be read to the jury venire. This statement should be brief,

         approximately 3-4 sentences, to give the venire an overview of the

         basis of the case.

      iv. Counsel shall provide to the Court an electronic copy of the exhibits

         to be introduced at trial on a thumb drive as separate, numbered

         documents along with a numbered index. Counsel are to confer

         regarding exhibits to be included on the thumb drive. Those exhibits

         should be numbered sequentially with a single numbering system

         (not Plaintiff Exhibit #1, etc, and Defendant Exhibit #2, etc, as

         discussed during the conference). Exhibits to which there are no
     Case 2:19-cv-12161-WBV-DMD Document 71 Filed 04/06/21 Page 4 of 4




                 objections shall be listed first on the index. Exhibits to which there

                 are objections shall be listed at the end of the index.

      4. Counsel shall exchange any demonstrative exhibits that they intend to use

          in opening statements by September 3, 2021.

      5. Each side shall have 20 minutes for opening statements.

      Counsel are to make an appointment with Courtroom Deputy/Case Manager

Melissa Verdun (504-589-7708) at least two weeks prior to trial to familiarize

themselves and their support staff with the courtroom technology if they are not

already experienced in its use. Counsel are reminded that all exhibits must be

electronically accessible for the jury and witnesses—the Court will not allow hard

copies of exhibits to be used during trials at this time.

      Specific instructions regarding COVID-19 protocols shall be distributed to

counsel before trial.

      New Orleans, Louisiana, April 6, 2021.




                                         ______________________________
                                         WENDY B. VITTER
                                         UNITED STATES DISTRICT JUDGE
